DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 7/11/2019.
Claims 1-20 are pending. Claims 1 and 12 are independent.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 10, 12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US 9,104,877) as made of reference in IDS dated 8/27/2021.

In regards to claim 1, Allen substantially discloses a method, comprising: 
providing, by one or more processors to an electronic device, a first test signal (Allen fig 1, 104, col5 ln24-43, provides a first test signal (fuzzed input seed)); 
monitoring, by the one or more processors, at least one parameter of the electronic device during a time period subsequent to the test signal being provided to the electronic device (Allen fig.1, 108, col6 ln28-37, monitor log files generated in response to the test signal); 
determining, by the one or more processors based on the at least one parameter, a detected response of the electronic device to the first test signal (Allen fig. 1, 112, col7 ln4-11, determines from collected log files response to first test signal); 
determining, by the one or more processors using a response model, an expected response of the electronic device to the first test signal (Allen fig 1, 116, col7 ln12-31, determines an expected response to test signal from historical logs); and 
providing, by the one or more processors to the electronic device, a second test signal based on the detected response and the expected response (Allen fig. 1, 122, col7 ln12-31, generate new parameters for input seed based on response to previous input).  

In regards to claim 4, Allen substantially discloses the method of claim 1, comprising: 
determining, by the one or more processors, a state of the electronic device based on the detected response (Allen col3 ln36-61); and 
generating, by the one or more processors, the second test signal based on the state of the electronic device (Allen col7 ln12-31).  

In regards to claim 5, Allen substantially discloses the method of claim 1, comprising updating the response model based on the detected response and the expected response (Allen col7 ln12-31).  

In regards to claim 6, Allen substantially discloses the method of claim 1, comprising determining, by the one or more processors, a coverage score associated with the first test signal based on the detected response (Allen col7 ln12-31).  

In regards to claim 10, Allen substantially discloses the method of claim 1, wherein the response model is trained using training data corresponding to a known vulnerability and one or more observed parameters corresponding to the known vulnerability (Allen col3 lm16-35).  

Claims 12, 15, 17, and 19 recite substantially similar limitations to claims 1, and 4-6. Thus claims 12, 15, 17, and 19 are rejected along the same rationale as claims 1, and 4-6.

In regards to claim 16, Allen substantially discloses the system of claim 15, wherein the one or more processors generate the second test signal to synchronize the state of the electronic device with an expected state of the electronic device maintained in memory by the one or more processors (Allen col8 ln60 to col9 ln4).  

In regards to claim 18, Allen substantially discloses the system of claim 12, wherein the one or more processors generate the first test signal based on a known vulnerability of the electronic device (Allen col8 ln46-51).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Daniel et al. (US2019/0377870).

In regards to claim 2, Allen substantially discloses the method of claim 1. Allen does not explicitly disclose wherein monitoring the at least one parameter includes receiving, by the one or more processors, the at least one parameter from one or more sensors that detect the at least one parameter.  
However Daniel et al. substantially discloses wherein monitoring the at least one parameter includes receiving, by the one or more processors, the at least one parameter from one or more sensors that detect the at least one parameter (Daniel et al. para[0046])
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the penetration detection method of Allen with the anomaly detection method of Daniel et al. in order to non-intrusively monitor the state of a device (Daniel et al. para[0002]-[0003]).

In regards to claim 3, Allen as modified by Daniel et al. substantially discloses the method of claim 2, wherein the at least one parameter includes at least one of a power usage, radio frequency (RF) emission, or heat generation parameter (Daniel et al. para[0046]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the penetration detection method of Allen with the anomaly detection method of Daniel et al. in order to non-intrusively monitor the state of a device (Daniel et al. para[0002]-[0003]).

Claims 13-14 recite substantially similar limitations to claims 2-3. Thus claims 13-14 are rejected along the same rationale as claims 2-3.

Claim(s) 7-9, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Liau (US2004/0059977) as made of reference in IDS dated 8/27/2021.

In regards to claim 7, Allen substantially discloses the method of claim 1. Allen does not explicitly disclose wherein the response model includes a neural network.  
However Liau substantially discloses wherein the response model includes a neural network (Liau para[0058]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the penetration detection method of Allen with the testing method of Liau in order to generate optimal input patters for testing (Liau para[0010]).

In regards to claim 8, Allen substantially discloses the method of claim 1. Allen does not explicitly disclose wherein determining the detected response includes identifying at least one second parameter correlated with the at least one parameter.
However Liau substantially discloses wherein determining the detected response includes identifying at least one second parameter correlated with the at least one parameter (Liau para[0100]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the penetration detection method of Allen with the testing method of Liau in order to generate optimal input patters for testing (Liau para[0010]).

In regards to claim 9, Allen as modified by Liau substantially discloses the method of claim 8, wherein the at least one second parameter is determined to be correlated with the at least one parameter by providing test signals to a virtual platform (Liau para[0103]-[0107]).  

In regards to claim 11, Allen substantially discloses the method of claim 1. Allen does not explicitly disclose further comprising applying one or more machine learning models to the feedback to identify at least one format or packet structure of the feedback.  
However Liau substantially discloses further comprising applying one or more machine learning models to the feedback to identify at least one format or packet structure of the feedback (Liau para[0151])
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the penetration detection method of Allen with the testing method of Liau in order to generate optimal input patters for testing (Liau para[0010]).

Claim 20 recites substantially similar limitations to claim 8. Thus claim 20 is rejected along the same rationale as claim 8.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomas et al. (US2011/0302455) teaches using input fuzzing for application testing without access to the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178